Citation Nr: 9918503	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-36 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple myeloma 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from September 1955 to 
June 1957.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

The appellant asserts that he was exposed to ionizing 
radiation while stationed at the White Sands Proving Ground, 
and that as a result, he now suffers from multiple myeloma.  
The record indicates that some of his service records (for 
the period from 1955 to 1957) were destroyed in a fire at the 
National Personnel Records Center.  He has submitted witness 
statements which report that he was present at a missile 
launch at White Sands and that the missile misfired and 
exploded several hundred feet in the air, thereby exposing 
him to radiation.  

The Board notes that the RO has attempted to obtain 
verification of the history provided by the 
appellant/witnesses from the Defense Special Weapons Agency 
(DSWA) by means of a letter dated in January 1998.  However, 
a reply from DSWA is not of record.  The Board finds that 
prior to further consideration of this matter, the RO should 
follow up with DSWA to determine whether the appellant was 
exposed to ionizing radiation during service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact DSWA in order 
to determine whether the appellant was 
exposed to ionizing radiation during 
active duty service and to obtain a dose 
estimate.

2.  Once the above development has been 
accomplished, the RO should determine 
whether further development is indicated 
by the newly submitted evidence, to 
include development under 38 C.F.R. 
§ 3.311.  If so, all such development 
should be accomplished.

3.  The RO should then readjudicate the 
claim on appeal under all applicable 
laws.  

If the benefit sought remains denied, following the usual 
appellate procedures, the case should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







